Citation Nr: 1410478	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1968 to February 1969 and from May 1970 to March 1972 to include service in Vietnam from January to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied service connection for hepatitis C , but granted service connection and assigned an initial rating of 20 percent for diabetes mellitus, effective May 11, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for hepatitis C and with the assigned rating for diabetes mellitus.  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.
 
Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for diabetes mellitus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

On an April 2011 Appeal Hearing Options Election form, the Veteran requested a local hearing before a local hearing officer.  To date, it does not appear that any such local hearing has been held, as requested.  The record does not contain a transcript of a local hearing, and the most recent supplemental statement of the case in September 2012 does not refer to a local hearing.  In March 2014, the Veteran's representative confirmed that the Veteran continues to desire a local hearing.  Accordingly, a remand of these matters to the RO for the requested hearing  is warranted.

The Veterans Benefits Management System profile shows that the Veteran recently changed his residence to Americus, Georgia.  Therefore, the hearing should be scheduled at the RO nearest the Veteran's residence, and a change in RO jurisdiction should be considered, if appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Transfer the claims file to the Atlanta RO (or other VA Regional Office nearest the Veteran's residence in Americus, Georgia) for scheduling of the Veteran for a Decision Review Officer hearing at the next available opportunity.   

2.  After the hearing, and after accomplishing any necessary development (to include obtaining outstanding VA or private treatment records and/or arranging for the Veteran to undergo VA examination(s), if warranted), adjudicate the claims for an initial rating in excess of 20 percent for diabetes mellitus and for service connection for a hepatitis C.  Each claim should be adjudicated in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.  Adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited to above) is appropriate.  

3.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


